The opinion of the court was delivered by
Burch, J.:
The action was one to recover damages from the city for personal injuries inflicted by a mob. Plaintiff prevailed, and the city appeals.
Plaintiff introduced his evidence and rested. The city demurred to plaintiff’s evidence, and the demurrer was overruled. The evidence, which need not be recited, was such that it would have been egregious error for the court to sustain the demurrer.
Having no defense, the city introduced no testimony. The city requested the court to give an'instruction to the jury. The evidence furnished no basis for the instruction, the instruction was incorrect in point of law, and it was properly refused. Instead of the requested instruction, the court gave an instruction which was based on the evidence and which was correct in point of law.
There is no complaint of the court’s definition of a mob, and the tumult of the riotous assemblage which mauled plaintiff was such that occupants of dwelling houses along the street were aroused from their beds, and one man got out of bed and fired shots over the heads of the mob to disperse it. The police department of the city was called, but did not respond for an hour and a half.
*572The verdict in plaintiff’s favor was for $2,750, and the only complaint of the verdict is that it was excessive.
Plaintiff was badly beaten. He was severely cut about his face, and his face, body and legs were black and blue. He bled profusely, and suffered great pain. He was taken to a hospital, where several stitches were taken in his lip, and his head was bandaged. Teeth were knocked out. As a result of his pommeling it became necessary to extract sound teeth, and his mouth troubled him for three or four months. Pie received a severe wound behind the right ear, which has affected his hearing. Pie was injured on the night of August 9,1930. The trial commenced on October 8,1931. He testified the injury caused a throbbing on the inside of the ear, his ear had troubled him continually, became worse, still troubled him, and at the time of the trial he could not hear well. The verdict had the approval of an able district judge, experienced in the trial of personal-injury cases, and this court declines to reduce the amount of the verdict.
The judgment of the district court is affirmed.